NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-DEC-2022
                                            07:50 AM
                                            Dkt. 25 ODSLJ
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


          HAWAIIAN RANCHOS ROAD MAINTENANCE CORPORATION,
           Plaintiff/Counterclaim Defendant-Appellee, v.
    JERRY HALVORSEN, Defendant/Counterclaimant-Appellant, and
       JUDITH BOND, Defendant-Appellant, and LARRY SHELTON;
               GEORGE CLINE; RAY RAQUINIO; JERRY FINE,
             Defendants/Counterclaimants-Appellees, and
 NANCY BONDURANT, Defendant-Appellee, and DOES 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC181000222)


              ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:   Leonard, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of Plaintiff/Counterclaim Defendant-
Appellee Hawaiian Ranchos Road Maintenance Corporation's
November 8, 2022 Motion to Dismiss Appeal, the papers in support,
the record, and there being no timely opposition, it appears:
            (1) The Circuit Court of the Third Circuit entered a
Final Judgment on September 6, 2022;
            (2) Self-represented Defendant/Counterclaimant-
Appellant Jerry Halvorsen and Defendant-Appellant Judith Bond
(Appellants) filed the November 4, 2022 notice of appeal more
than thirty (30) days thereafter, which is outside of the
deadline set forth in Hawai i Rules of Appellate Procedure (HRAP)
Rule 4(a)(1); and
            (3) the record does not indicate that Appellants
received an extension of time to appeal under HRAP Rule 4(a)(4),
or that the deadline was otherwise tolled by a timely-filed
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

post-judgment motion under HRAP Rule 4(a)(3), Grattafiori v.
State, 79 Hawai i 10, 13, 897 P.2d 937, 940 (1995); HRAP
Rule 4(a)(4).
          Thus, this court lacks jurisdiction over the appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          DATED:   Honolulu, Hawai i, December 15, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2